DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Domestic
2.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on 7/2/2021 and 9/2/2022 have been considered by the Examiner and made of record in the application file

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 18 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 13, 17, 2 and 1, respectively, of U.S. Patent No. 11,089,148, in view of Cronin (US Patent No. 9,819,675) (see underlined similarities between the claim limitations of the current application and the US Patent in the table below), as explained below.

Claims from Current Application
Claims from US Patent No. 11,089,148
1. A notification processing method, wherein the method is implemented on an electronic device with a touchscreen, and wherein the notification processing method comprises: 
displaying a lock screen on the touchscreen, wherein the lock screen comprises a first area and a second area, wherein a notification is displayed in the first area, and wherein a fingerprint unlock icon is displayed in the second area; 
detecting a touch event on the touchscreen, wherein the touch event comprises a first touch at a first touch position on the touchscreen and a second touch at a second touch position on the touchscreen, wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area; 
gathering and verifying, in response to the touch event, a fingerprint in the second touch position; performing fingerprint verification of the fingerprint; and unlocking a screen and displaying a graphical user interface of an application corresponding to the notification on the screen after the fingerprint verification succeeds.

13. A method implemented by an electronic device, comprising: setting a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification; displaying, based on the binding relationship, a lock screen on a touchscreen, wherein the lock screen comprises the first notification received from the specified contact and corresponding to the application in a first area that indicates a presence of an unread message from the specified contact, a fingerprint unlock icon in a second area, and a first user instruction in the second area, and wherein the first user instruction indicates to a user to verify a fingerprint of the user in the second area to unlock the touchscreen; detecting, in accordance with the first user instruction, a slide gesture on the lock screen, wherein the slide gesture starts from the first area and goes to the second area, and wherein the slide gesture comprises a first touch position in the first area and a second touch position in the second area; displaying a second user instruction and not display the first user instruction in the second area in response to detecting the first touch position of the slide gesture, wherein the second user instruction indicates that the user can drag the first notification to the second area to unlock the touchscreen and view details of the first notification; gathering the fingerprint of the user in response to detecting the second touch position of the slide gesture in the second area; verifying the fingerprint of the user by comparing the fingerprint with a prestored valid fingerprint; and unlocking the touchscreen and displaying a graphical user interface of the application corresponding to the first notification on the touchscreen when the fingerprint of the user is verified successfully.

7. The notification processing method of claim 1, wherein the electronic device further comprises a fingerprint recognizer disposed in the second touch position and integrated into the touchscreen.

17. The method of claim 13, wherein the touchscreen comprises a fingerprint recognizer configured to gather the fingerprint of the user.

17. An electronic device for processing a notification, wherein the electronic device comprises: a touchscreen; a memory configured to store an instruction; and a processor coupled to the touchscreen and the memory and configured to execute the instruction to cause the electronic device to: display a lock screen on the touchscreen, wherein the lock screen comprises a first area and a second area; receive the notification; determine whether the notification is a specified notification, wherein the specified notification is bound to the second area; display the notification in the second area when the notification is the specified notification; and display the notification in the first area when the notification is not the specified notification.

1. An electronic device, comprising: a touchscreen comprising a first area and a second area; a processor coupled to the touchscreen; and a memory coupled to the processor and configured to store instructions which, when executed by the processor, cause the electronic device to: set a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification; display, based on the binding relationship, a lock screen on the touchscreen, wherein the lock screen comprises the first notification received from the specified contact and corresponding to the application in the first area that indicates a presence of an unread message from the specified contact, a fingerprint unlock icon in the second area, and a first user instruction in the second area, and wherein the first user instruction indicates to a user to verify a fingerprint of the user in the second area to unlock the touchscreen; detect, in accordance with the first user instruction, a slide gesture on the lock screen, wherein the slide gesture starts from the first area and goes to the second area, and wherein the slide gesture comprises a first touch position in the first area and a second touch position in the second area; display a second user instruction and not display the first user instruction in the second area in response to detecting the first touch position of the slide gesture, wherein the second user instruction indicates that the user can drag the first notification to the second area to unlock the touchscreen and view details of the first notification; gather the fingerprint of the user in response to detecting the second touch position of the slide gesture in the second area; verify the fingerprint of the user by comparing the fingerprint with a prestored valid fingerprint; and unlock the touchscreen and display a graphical user interface of the application corresponding to the first notification on the touchscreen when the fingerprint of the user is verified successfully.
18. The electronic device of claim 17, wherein the processor is further configured to execute the instruction to cause the electronic device to: detect a first touch event on the touchscreen when the notification is displayed in the first area; and display, in response to the first touch event, a fingerprint unlock icon or a prompt box in the second area.

2. The electronic device of claim 1, wherein the instructions further cause the electronic device to prominently display the first notification in the first area in response to detecting the first touch position of the slide gesture.


19. The electronic device of claim 17, wherein the processor is further configured to execute the instruction to cause the electronic device to: detect a second touch event on the touchscreen, wherein the second touch event comprises a first touch at a first touch position and a second touch at a second touch position on the touchscreen, wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area; gather and verify, in response to the second touch event, a fingerprint in the second touch position; perform fingerprint verification of the fingerprint; and unlock a screen and display a graphical user interface of an application corresponding to the notification on the screen after fingerprint verification succeeds.
1. An electronic device, comprising: a touchscreen comprising a first area and a second area; a processor coupled to the touchscreen; and a memory coupled to the processor and configured to store instructions which, when executed by the processor, cause the electronic device to: set a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification; display, based on the binding relationship, a lock screen on the touchscreen, wherein the lock screen comprises the first notification received from the specified contact and corresponding to the application in the first area that indicates a presence of an unread message from the specified contact, a fingerprint unlock icon in the second area, and a first user instruction in the second area, and wherein the first user instruction indicates to a user to verify a fingerprint of the user in the second area to unlock the touchscreen; detect, in accordance with the first user instruction, a slide gesture on the lock screen, wherein the slide gesture starts from the first area and goes to the second area, and wherein the slide gesture comprises a first touch position in the first area and a second touch position in the second area; display a second user instruction and not display the first user instruction in the second area in response to detecting the first touch position of the slide gesture, wherein the second user instruction indicates that the user can drag the first notification to the second area to unlock the touchscreen and view details of the first notification; gather the fingerprint of the user in response to detecting the second touch position of the slide gesture in the second area; verify the fingerprint of the user by comparing the fingerprint with a prestored valid fingerprint; and unlock the touchscreen and display a graphical user interface of the application corresponding to the first notification on the touchscreen when the fingerprint of the user is verified successfully.




Regarding claim 1, U.S. Patent No. 11,089,143 does not teach
wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area.
In the same field of endeavor, Cronin teaches the limitations not taught by U.S. Patent No. 11,089,148, including
wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 41-51 Biometric unlock button 243a may be displayed next to the locked message 243 from “Bob@bob.com” sent from sender smartphone 210. When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed.  Please unlock with your fingerprint!” The graphic icon of a lock next to the subject menu 245 may also provide an indication that the message is locked
(The selection made on the first area/message receipt area is the first touch, and the fingerprint touch made on the second area/message unlock area during the verification is the second touch)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11,089,148, to include Cronin’s teaching of a first area for a message and second area for a fingerprint icon, for the benefit of securing smartphone communications using biometric locking systems to verify the identity of the recipient of a smartphone communication (see Col. 1, lines 19-23).

Regarding claim 7, U.S. Patent No. 11,089,143 does not teach fingerprint recognizer disposed in the second touch position.
In the same field of endeavor, Cronin teaches the limitations not taught by U.S. Patent No. 11,089,148, including
fingerprint recognizer disposed in the second touch position
(Fig. 2 biometric input 241, used for fingerprint verification (see Col. 6, lines 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11,089,148, to include Cronin’s teaching of fingerprint recognizer disposed in the second touch position, for the benefit of securing smartphone communications using biometric locking systems to verify the identity of the recipient of a smartphone communication (see Col. 1, lines 19-23).
Regarding claim 18, U.S. Patent No. 11,089,143  U.S. Patent No. 11,089,143 does not teach
display, in response to the first touch event, a fingerprint unlock icon or a prompt box in the second area.
In the same field of endeavor, Cronin teaches the limitations not taught by U.S. Patent No. 11,089,148, including
display, in response to the first touch event, a fingerprint unlock icon or a prompt box in the second area
(Col. 6, lines 43-49 When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed. The biometric submenu 248 includes subject pane 245 displaying the subject “Secret Question”. Biometric Submenu 248 also includes a message that states “Bob@bob.com has sent a locked message. Please unlock with your fingerprint!”
(Based on the first touch selection made by the recipient on the first area/message receipt area, the recipient is prompted to input their fingerprint in the second area/message unlock area)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11,089,148, to include Cronin’s teaching of display, in response to the first touch event, a fingerprint unlock icon or a prompt box in the second area, for the benefit of securing smartphone communications using biometric locking systems to verify the identity of the recipient of a smartphone communication (see Col. 1, lines 19-23).
Regarding claim 19, U.S. Patent No. 11,089,143  U.S. Patent No. 11,089,143 does not teach
wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area; 
gather and verify, in response to the second touch event, a fingerprint in the second touch position; 
perform fingerprint verification of the fingerprint; and 
unlock a screen and display a graphical user interface of an application corresponding to the notification on the screen after fingerprint verification succeeds.
In the same field of endeavor, Cronin teaches the limitations not taught by U.S. Patent No. 11,089,148, including
wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 41-51 Biometric unlock button 243a may be displayed next to the locked message 243 from “Bob@bob.com” sent from sender smartphone 210. When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed.  Please unlock with your fingerprint!” The graphic icon of a lock next to the subject menu 245 may also provide an indication that the message is locked
(The selection made on the first area/message receipt area is the first touch, and the fingerprint touch made on the second area/message unlock area during the verification is the second touch)); 
gather and verify, in response to the second touch event, a fingerprint in the second touch position
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message); 
perform fingerprint verification of the fingerprint
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message); and 
unlock a screen and display a graphical user interface of an application corresponding to the notification on the screen after fingerprint verification succeeds
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 52-54 Biometric receipt 260 may also be sent from the recipient smartphone 240 to the sender smartphone 210 after the recipient successfully unlocks the locked message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11,089,148, to include Cronin’s teaching of fingerprint verification, for the benefit of securing smartphone communications using biometric locking systems to verify the identity of the recipient of a smartphone communication (see Col. 1, lines 19-23).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,089,148, in view of Yoakum (US PG Publication 2012/0170724) (see underlined similarities between the claim limitations of the current application and the US Patent in the table above), as explained below.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,089,148, in view of Yoakum (US PG Publication 2012/0170724).  

U.S. Patent No. 11,089,143 does not teach determine whether the notification is a specified notification, wherein the specified notification is bound to the second area; 
display the notification in the second area when the notification is the specified notification; and 
display the notification in the first area when the notification is not the specified notification.
In the same field of endeavor, Yoakum teaches the limitations not taught by U.S. Patent No. 11,089,148, including
determine whether the notification is a specified notification, wherein the specified notification is bound to the second area
([0065] and Fig. 8  Information about each audio message 96-100 include an aggregate message priority indicium indicative of an aggregate message priority value.  The audio message at the top of the user message area 94, in this example, the audio message 96
(Message 96 with designated priority placed at the top of area 94)); 
display the notification in the second area when the notification is the specified notification
([0065] and Fig. 8 Audio message 96 include an aggregate message priority indicium indicative of an aggregate message priority value.  The audio message at the top of the user message area 94, in this example, the audio message 96
(Message 96 with designated priority displayed at the top of area 94)); and
display the notification in the first area when the notification is not the specified notification
([0065] and Fig. 8 The audio message at the top of the user message area 94, in this example, the audio message 96, has a higher aggregate message priority value than the audio message 98, which in turn has a higher aggregate message priority value than the audio message 100
(Messages 98 and 100, which are not higher priority, placed below the top of area 94)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11,089,148, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

	

	
Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8 and 11 are rejected under 35 U.S.C. 102(a2) as being anticipated by Cronin (US Patent No. 9,819,675).

Regarding claim 1, Cronin teaches 
a notification processing method, wherein the method is implemented on an electronic device with a touchscreen, and wherein the notification processing method comprises: 
displaying a lock screen on the touchscreen, wherein the lock screen comprises a first area and a second area
(As illustrated in Fig. 2, the recipient smartphone 240 includes an area on the screen for messages 241-244 and also includes area that includes biometric submenu 248 with subject pane 245 and biometric input 241
(Hereafter, the area on the screen used for messages 241-244 will be referred to as the first area/message receipt area, and the area including the biometric submenu 248 with subject pane 245 and biometric input 241 will be referred to as the second area/message unlock area)
Col. 4, lines 12-15 User device 110 includes smartphone that includes a display screen (touchscreen)
 Col. 6, lines 34-39 The recipient smartphone 240 displays received email 243 that is a locked email from Bob@bob.com),
wherein a notification is displayed in the first area, and wherein a fingerprint unlock icon is displayed in the second area
(Fig. 2 includes messages 241-245 displayed in the first area/message receipt area, and the biometric/fingerprint unlock 241 is displayed in the second area/message unlock area); 
detecting a touch event on the touchscreen, wherein the touch event comprises a first touch at a first touch position on the touchscreen and a second touch at a second touch position on the touchscreen, wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 41-51 Biometric unlock button 243a may be displayed next to the locked message 243 from “Bob@bob.com” sent from sender smartphone 210. When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed.  Please unlock with your fingerprint!” The graphic icon of a lock next to the subject menu 245 may also provide an indication that the message is locked
(The selection made on the first area/message receipt area is the first touch, and the fingerprint touch made on the second area/message unlock area during the verification is the second touch)); 
gathering and verifying, in response to the touch event, a fingerprint in the second touch position
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message); 
performing fingerprint verification of the fingerprint
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message); and 
unlocking a screen and displaying a graphical user interface of an application corresponding to the notification on the screen after the fingerprint verification succeeds
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 52-54 Biometric receipt 260 may also be sent from the recipient smartphone 240 to the sender smartphone 210 after the recipient successfully unlocks the locked message).

Regarding claim 6, Cronin teaches the notification processing method of claim 1, 
wherein the second area is a fixed display area on the lock screen
(Fig. 2 second area/message unlock area is display area).

Regarding claim 7, Cronin teaches the notification processing method of claim 1, wherein the electronic device further comprises 
a fingerprint recognizer disposed in the second touch position and integrated into the touchscreen
(Fig. 2 biometric input 241, used for fingerprint verification (see Col. 6, lines 23-27)).

Regarding claim 8, Cronin teaches the notification processing method of claim 1, further comprising 
changing, in response to the touch event, a display manner of the notification or the fingerprint unlock icon
(Col. 3, lines 50-52 One or more biometrics required from a recipient before the recipient is allowed to interpret, read, view, or listen to the communication
Col. 6, lines 43-49 When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed. Biometric Submenu 248 also includes a message that states “Bob@bob.com has sent a locked message. Please unlock with your fingerprint!”
Col. 6, lines 52-54 Biometric receipt 260 may also be sent from the recipient smartphone 240 to the sender smartphone 210 after the recipient successfully unlocks the locked message
(after biometric unlock button selection and fingerprint verification, the message is viewed/displayed)).

Regarding claim 11, Cronin teaches the notification processing method of claim 1, 
wherein the lock screen further comprises a prompt box in the second area, and wherein the prompt box displays unlocking-related prompt information
(Col. 6, lines 45-49 The biometric submenu 248 includes subject pane 245 displaying the subject “Secret Question”. Biometric Submenu 248 also includes a message that states “Bob@bob.com has sent a locked message. Please unlock with your fingerprint!”
(The recipient is prompted to input their fingerprint in the second area/message unlock area)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5, 9, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin, in view of Yoakum (US PG Publication 2012/0170724).

Regarding claim 2, Cronin teaches the notification processing method of claim 1.
Cronin does not teach
further comprising: 
determining whether the notification is a specified notification, wherein the specified notification is bound to the second area; and 
displaying the notification in the first area when the notification is not the specified notification.
In the same field of endeavor, Yoakum teaches the limitations not taught by Cronin, including
further comprising: 
determining whether the notification is a specified notification, wherein the specified notification is bound to the second area
([0065] and Fig. 8  Information about each audio message 96-100 include an aggregate message priority indicium indicative of an aggregate message priority value.  The audio message at the top of the user message area 94, in this example, the audio message 96
(Message 96 with designated priority placed at the top of area 94)); and 
displaying the notification in the first area when the notification is not the specified notification
([0065] and Fig. 8 The audio message at the top of the user message area 94, in this example, the audio message 96, has a higher aggregate message priority value than the audio message 98, which in turn has a higher aggregate message priority value than the audio message 100
(Messages 98 and 100, which are not higher priority, placed below the top of area 94)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).
	
	
Regarding claim 3, Cronin, in view of Yoakum, teaches the notification processing method of claim 2. 
Yoakum further teaches 
wherein the specified notification has a highest priority
([0065 and Fig. 8 The audio message at the top of the user message area 94, in this example, the audio message 96, has a higher aggregate message priority value).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, in view of Yoakum, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

Regarding claim 4, Cronin, in view of Yoakum, teaches the notification processing method of claim 2. 
Yoakum further teaches 
 wherein the specified notification corresponds to a specified application
([0035] While the discussion herein relates to audio messages, if the client devices 12 include video functionality, it will be apparent that the messages could include both audio and video. Thus, the phrase audio message encompasses any message that includes audio communications as well as other data, such as video
(The messages include audio and video applications)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, in view of Yoakum, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

Regarding claim 5, Cronin, in view of Yoakum, teaches the notification processing method of claim 2. 
Yoakum further teaches 
wherein the specified notification corresponds to a specified contact in the application
([0060] The sender identifier 74B textually identifies the sending user 14 as Dr. Vargas, and the sender identifier 74A is a thumbnail image of Dr. Vargas. The message area 72 may also include prioritization indicia regarding the audio message
Fig. 8 includes the higher priority value for sender/contact  Dr. Vargas).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, in view of Yoakum, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

Regarding claim 9, Cronin teaches the notification processing method of claim 8.
Cronin does not teach
further comprising displaying the notification in a different degree according to a priority of the notification.
In the same field of endeavor, Yoakum teaches the limitations not taught by Cronin, including
further comprising displaying the notification in a different degree according to a priority of the notification
([0065] and Fig. 8 Information about each audio message 96-100 include an aggregate message priority indicium indicative of an aggregate message priority value
(Each message 96-100 displayed with different priority values)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

Regarding claim 12, Cronin teaches 
a notification processing method, wherein the notification processing method is implemented on an electronic device with a touchscreen, and wherein the notification processing method comprises:
displaying a lock screen on the touchscreen, wherein the lock screen comprises a first area and a second area
(As illustrated in Fig. 2, the recipient smartphone 240 includes an area on the screen for messages 241-244 and also includes area that includes biometric submenu 248 with subject pane 245 and biometric input 241
(Hereafter, the area on the screen used for messages 241-244 will be referred to as the first area/message receipt area, and the area including the biometric submenu 248 with subject pane 245 and biometric input 241 will be referred to as the second area/message unlock area)
Col. 4, lines 12-15 User device 110 includes smartphone that includes a display screen (touchscreen)
 Col. 6, lines 34-39 The recipient smartphone 240 displays received email 243 that is a locked email from Bob@bob.com); 
receiving a notification
(Fig. 2 includes received messages 241-245 displayed in the first area/message receipt area).
Cronin does not teach
determining whether the notification is a specified notification, wherein the specified notification is bound to the second area; 
displaying the notification in the second area when the notification is the specified notification; and 
displaying the notification in the first area when the notification is not the specified notification.
In the same field of endeavor, Yoakum teaches the limitations not taught by Cronin, including
determining whether the notification is a specified notification, wherein the specified notification is bound to the second area
([0065] and Fig. 8  Information about each audio message 96-100 include an aggregate message priority indicium indicative of an aggregate message priority value.  The audio message at the top of the user message area 94, in this example, the audio message 96
(Message 96 with designated priority placed at the top of area 94)); 
displaying the notification in the second area when the notification is the specified notification
([0065] and Fig. 8 Audio message 96 include an aggregate message priority indicium indicative of an aggregate message priority value.  The audio message at the top of the user message area 94, in this example, the audio message 96
(Message 96 with designated priority displayed at the top of area 94)); and 
displaying the notification in the first area when the notification is not the specified notification
([0065] and Fig. 8 The audio message at the top of the user message area 94, in this example, the audio message 96, has a higher aggregate message priority value than the audio message 98, which in turn has a higher aggregate message priority value than the audio message 100
(Messages 98 and 100, which are not higher priority, placed below the top of area 94)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

Regarding claim 13, Cronin, in view of Yoakum, teaches the notification processing method of claim 12.
Cronin further teaches 
wherein when the notification is displayed in the first area, the notification processing method further comprises: 
detecting a first touch event on the touchscreen
(Col. 6, lines 41-51 Biometric unlock button 243a may be displayed next to the locked message 243 from “Bob@bob.com” sent from sender smartphone 210. When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed
(The selection made on the first area/message receipt area is the first touch)); and 
displaying, in response to the first touch event, a fingerprint unlock icon or a prompt box in the second area
(Col. 6, lines 43-49 When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed. The biometric submenu 248 includes subject pane 245 displaying the subject “Secret Question”. Biometric Submenu 248 also includes a message that states “Bob@bob.com has sent a locked message. Please unlock with your fingerprint!”
(Based on the first touch selection made by the recipient on the first area/message receipt area, the recipient is prompted to input their fingerprint in the second area/message unlock area)).

Regarding claim 14, Cronin, in view of Yoakum, teaches the notification processing method of claim 13.
Cronin further teaches further comprising: 
detecting a second touch event on the touchscreen, wherein the second touch event comprises a first touch at a first touch position and a second touch at a second touch position on the touchscreen, wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 41-51 Biometric unlock button 243a may be displayed next to the locked message 243 from “Bob@bob.com” sent from sender smartphone 210. When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed.  Please unlock with your fingerprint!” The graphic icon of a lock next to the subject menu 245 may also provide an indication that the message is locked
(The selection made on the first area/message receipt area is the first touch, and the fingerprint touch made on the second area/message unlock area during the verification is the second touch)); 
gathering and verifying, in response to the second touch event, a fingerprint in the second touch position
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message); 
performing fingerprint verification of the fingerprint
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message); and 
unlocking a screen and displaying a graphical user interface of an application corresponding to the notification on the screen after the fingerprint verification succeeds
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 52-54 Biometric receipt 260 may also be sent from the recipient smartphone 240 to the sender smartphone 210 after the recipient successfully unlocks the locked message).


Regarding claim 15, Cronin, in view of Yoakum, teaches the notification processing method of claim 12.
Yoakum further teaches 
wherein before receiving the notification, the notification processing method further comprises setting a binding relationship between the specified notification and the second area, and wherein the specified notification corresponds to a specified application or to a specified contact
([0048] The recipient user 14 assigns each sending user 14 a corresponding priority value
[0065] The audio message at the top of the user message area 94, in this example, the audio message 96, has a higher aggregate message priority value than the audio message 98, which in turn has a higher aggregate message priority value than the audio message 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, in view of Yoakum, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

Regarding claim 17, Cronin teaches an electronic device for processing a notification, 
wherein the electronic device comprises: 
a touchscreen
Col. 4, lines 12-15 User device 110 includes smartphone that includes a display screen (touchscreen); 
a memory configured to store an instruction
(Col. 4, lines 7-11 User device 110 includes non-transitory computer-readable storage (memory), and processors for executing instructions that may be stored in memory); and 
a processor coupled to the touchscreen and the memory and configured to execute the instruction to cause the electronic device to
(Col. 4, lines 7-11 User device 110 includes non-transitory computer-readable storage (memory), and processors for executing instructions that may be stored in memory): 
display a lock screen on the touchscreen, wherein the lock screen comprises a first area and a second area
(As illustrated in Fig. 2, the recipient smartphone 240 includes an area on the screen for messages 241-244 and also includes area that includes biometric submenu 248 with subject pane 245 and biometric input 241
(Hereafter, the area on the screen used for messages 241-244 will be referred to as the first area/message receipt area, and the area including the biometric submenu 248 with subject pane 245 and biometric input 241 will be referred to as the second area/message unlock area)
Col. 4, lines 12-15 User device 110 includes smartphone that includes a display screen (touchscreen)
 Col. 6, lines 34-39 The recipient smartphone 240 displays received email 243 that is a locked email from Bob@bob.com); 
receive the notification
(Fig. 2 includes received messages 241-245 displayed in the first area/message receipt area).
 
Cronin does not teach
determine whether the notification is a specified notification, wherein the specified notification is bound to the second area;
display the notification in the second area when the notification is the specified notification; and 
display the notification in the first area when the notification is not the specified notification.
In the same field of endeavor, Yoakum teaches the limitations not taught by Cronin, including
determine whether the notification is a specified notification, wherein the specified notification is bound to the second area
([0065] and Fig. 8  Information about each audio message 96-100 include an aggregate message priority indicium indicative of an aggregate message priority value.  The audio message at the top of the user message area 94, in this example, the audio message 96
(Message 96 with designated priority placed at the top of area 94)); 
display the notification in the second area when the notification is the specified notification
([0065] and Fig. 8 Audio message 96 include an aggregate message priority indicium indicative of an aggregate message priority value.  The audio message at the top of the user message area 94, in this example, the audio message 96
(Message 96 with designated priority displayed at the top of area 94)); and 
display the notification in the first area when the notification is not the specified notification
([0065] and Fig. 8 The audio message at the top of the user message area 94, in this example, the audio message 96, has a higher aggregate message priority value than the audio message 98, which in turn has a higher aggregate message priority value than the audio message 100
(Messages 98 and 100, which are not higher priority, placed below the top of area 94)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

Regarding claim 18, Cronin, in view of Yoakum, teaches the electronic device of claim 17.
Cronin further teaches
wherein the processor is further configured to execute the instruction to cause the electronic device to: 
detect a first touch event on the touchscreen when the notification is displayed in the first area
(Col. 6, lines 41-51 Biometric unlock button 243a may be displayed next to the locked message 243 from “Bob@bob.com” sent from sender smartphone 210. When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed
(The selection made on the first area/message receipt area is the first touch when the locked message is displayed)); and 
display, in response to the first touch event, a fingerprint unlock icon or a prompt box in the second area
(Col. 6, lines 43-49 When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed. The biometric submenu 248 includes subject pane 245 displaying the subject “Secret Question”. Biometric Submenu 248 also includes a message that states “Bob@bob.com has sent a locked message. Please unlock with your fingerprint!”
(Based on the first touch selection made by the recipient on the first area/message receipt area, the recipient is prompted to input their fingerprint in the second area/message unlock area)).


Regarding claim 19, Cronin, in view of Yoakum, teaches the electronic device of claim 17. 
Cronin further teaches
wherein the processor is further configured to execute the instruction to cause the electronic device to: 
detect a second touch event on the touchscreen, wherein the second touch event comprises a first touch at a first touch position and a second touch at a second touch position on the touchscreen, wherein the first touch position corresponds to the first area, and wherein the second touch position corresponds to the second area
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 41-51 Biometric unlock button 243a may be displayed next to the locked message 243 from “Bob@bob.com” sent from sender smartphone 210. When the recipient of recipient smartphone 240 selects the biometric unlock button 243a, a biometric submenu 248 may be displayed.  Please unlock with your fingerprint!” The graphic icon of a lock next to the subject menu 245 may also provide an indication that the message is locked
(The selection made on the first area/message receipt area is the first touch, and the fingerprint touch made on the second area/message unlock area during the verification is the second touch)); 
gather and verify, in response to the second touch event, a fingerprint in the second touch position
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message); 
perform fingerprint verification of the fingerprint
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message); and 
unlock a screen and display a graphical user interface of an application corresponding to the notification on the screen after fingerprint verification succeeds
(Col. 6, lines 23-27 Biometric verification from recipient before all or part of an email is displayed.  Fingerprint verification from the recipient before the recipient can unlock and view the message
Col. 6, lines 52-54 Biometric receipt 260 may also be sent from the recipient smartphone 240 to the sender smartphone 210 after the recipient successfully unlocks the locked message).

Regarding claim 20, Cronin, in view of Yoakum, teaches the electronic device of claim 17.
Yoakum further teaches
wherein before receiving the notification, the processor is further configured to execute the instruction to cause the electronic device to set a binding relationship between the specified notification and the second area, and wherein the specified notification is specific to a specified application or to a specified contact
([0048] The recipient user 14 assigns each sending user 14 a corresponding priority value
[0065] The audio message at the top of the user message area 94, in this example, the audio message 96, has a higher aggregate message priority value than the audio message 98, which in turn has a higher aggregate message priority value than the audio message 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, in view of Yoakum, which includes receiving messages notified in a particular manner, to include Yoakum’s teaching of receiving messages notified in a particular area, including in a prioritized manner, for the benefit of presenting a relatively small number of messages are presented in a prioritized manner to a busy message recipient (see [0033]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin, in view of Park, et al (US PG Publication 2016/0306524), hereafter Park.
Regarding claim 10, Cronin teaches the notification processing method of claim 8.
Cronin does not teach
further comprising displaying the notification or the fingerprint unlock icon in a zoom-in manner.
In the same field of endeavor, Park teaches the limitations not taught by Cronin, including
further comprising displaying the notification or the fingerprint unlock icon in a zoom-in manner
([0238] Then, when the user presses the up button 234a of the rear input unit 232 again, a zoom-in function is selected to enlarge the message, and the relevant direction is recognized through the fingerprint recognition sensor when scrolling the central button 233 in a right direction to select and execute a next message view function for displaying a prestored next message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, which includes receiving messages notified in a particular manner, to include Park’s teaching of receiving messages notified in a particular area, including zooming in on a message, for the benefit of executing a message view function for displaying a message (see [0238]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin, in view of Yoakum, and further in view of Lin, et al (US PG Publication 2018/0040303), hereafter Lin.

Regarding claim 16, Cronin, in view of Yoakum, teaches the notification processing method of claim 15. 
Cronin, in view of Yoakum, does not teach
wherein the specified notification is a short message service (SMS)-related notification or corresponds to the specified contact in an SMS application.
In the same field of endeavor, Lin teaches the limitations not taught by Cronin, in view of Yoakum, including
wherein the specified notification is a short message service (SMS)-related notification or corresponds to the specified contact in an SMS application
([0021] Among the services provided are alert and notification message transmissions in the form of, for example, short messaging service (SMS) messages
[0043] As noted above, indicators may be displayed based on priorities. The priorities may be determined based on numerous factors including, but not limited to, identity of the sender, categorization (e.g., favorite or important contact)
[0044] The communication device 302 may sort incoming communications based on the priority by displaying higher priority communications to the user first).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Cronin, in view of Yoakum, which includes receiving messages notified in a particular manner, to include Lin’s teaching of displaying of SMS messages, based on priority, for the benefit of allowing a user to focus on higher priority communications prior to other, less important communications (see [0044]).


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basu (US PG Publication 2007/0239831) teaches displaying an annotation for a message.
Dagan, et al (US PG Publication 2016/0379039), hereafter Dagan, teaches a method and apparatus for enabling the touchscreen display of a mobile device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641





/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641